UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLEN ALAN SPICER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:06-cr-00299-JAB-1; 1:12-cv-00565-JAB-
JEP)


Submitted:   July 24, 2014                 Decided:   August 1, 2014


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glen Alan Spicer, Appellant Pro Se.      Angela Hewlett Miller,
Assistant United States Attorney, Randall Stuart Galyon, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Glen Alan Spicer seeks to appeal the district court’s

order accepting the recommendations of the magistrate judge and

dismissing in part and denying in part his Fed. R. Civ. P. 60(b)

motions to reopen the district court’s proceedings denying his

28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating      that

reasonable      jurists        would    find      that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Spicer has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense      with   oral       argument     because      the      facts   and    legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3